Name: Council Directive 2006/101/EC of 20 November 2006 adapting Directives 73/239/EEC, 74/557/EEC and 2002/83/EC in the field of freedom to provide services, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: EU institutions and European civil service;  means of agricultural production;  distributive trades;  deterioration of the environment;  insurance; NA;  Europe;  European Union law;  European construction;  employment
 Date Published: 2006-12-20; 2008-12-31

 20.12.2006 EN Official Journal of the European Union L 363/238 COUNCIL DIRECTIVE 2006/101/EC of 20 November 2006 adapting Directives 73/239/EEC, 74/557/EEC and 2002/83/EC in the field of freedom to provide services, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007, and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 73/239/EEC (2), 74/557/EEC (3) and 2002/83/EC (4) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 73/239/EEC, 74/557/EEC and 2002/83/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 228, 16.8.1973, p. 3. (3) OJ L 307, 18.11.1974, p. 5. (4) OJ L 345, 19.12.2002, p. 1. ANNEX FREEDOM TO PROVIDE SERVICES 1. 31973 L 0239: First Council Directive 73/239/EEC of 24 July 1973 on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life assurance (OJ L 228, 16.8.1973, p. 3), as amended by:  31976 L 0580: Council Directive 76/580/EEC of 29.6.1976 (OJ L 189, 13.7.1976, p. 13),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  31984 L 0641: Council Directive 84/641/EEC of 10.12.1984 (OJ L 339, 27.12.1984, p. 21),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0343: Council Directive 87/343/EEC of 22.6.1987 (OJ L 185, 4.7.1987, p. 72),  31987 L 0344: Council Directive 87/344/EEC of 22.6.1987 (OJ L 185, 4.7.1987, p. 77),  31988 L 0357: Second Council Directive 88/357/EEC of 22.6.1988 (OJ L 172, 4.7.1988, p. 1),  31990 L 0618: Council Directive 90/618/EEC of 8.11.1990 (OJ L 330, 29.11.1990, p. 44),  31992 L 0049: Council Directive 92/49/EEC of 18.6.1992 (OJ L 228, 11.8.1992, p. 1),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31995 L 0026: European Parliament and Council Directive 95/26/EC of 29.6.1995 (OJ L 168, 18.7.1995, p. 7),  32000 L 0026: Directive 2000/26/EC of the European Parliament and of the Council of 16.5.2000 (OJ L 181, 20.7.2000, p. 65),  32002 L 0013: Directive 2002/13/EC of the European Parliament and of the Council of 5.3.2002 (OJ L 77, 20.3.2002, p. 17),  32002 L 0087: Directive 2002/87/EC of the European Parliament and of the Council of 16.12.2002 (OJ L 35, 11.2.2003, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32005 L 0001: Directive 2005/1/EC of the European Parliament and of the Council of 9.3.2005 (OJ L 79, 24.3.2005, p. 9),  32005 L 0068: Directive 2005/68/EC of the European Parliament and of the Council of 16.11.2005 (OJ L 323, 9.12.2005, p. 1). The following is added to Article 8(1)(a):  in the case of Bulgaria: Ã °Ã ºÃ Ã ¸Ã ¾Ã ½Ã µÃÃ ½Ã ¾ Ã ´ÃÃ Ã ¶Ã µÃ Ã Ã ²Ã ¾ ;  in the case of Romania: societÃ Ã £i pe acÃ £iuni , societÃ Ã £i mutuale . 2. 31974 L 0557: Council Directive 74/557/EEC of 4 June 1974 on the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons and of intermediaries engaging in the trade and distribution of toxic products (OJ L 307, 18.11.1974, p. 5), as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). The following is added to the Annex:  Bulgaria: 1. Substances and preparations covered by the Law on Protection against Harmful Impact of Chemical Substances and Preparations (SG 10/2000), as amended, and the secondary legislation adopted under this Law, as amended, setting up procedures for assessing the danger of chemical substances and chemical preparations, the method for their classification and labelling, and the issue of the Safety Data Sheet for Chemical Substances and Preparations classified as dangerous. 2. Toxic chemical substances and their precursors as covered by the Law on Prohibition of Chemical Weapons and Control over Toxic Chemical Substances and their Precursors (SG 8/2000), Ã °s amended. 3. Plant protection products approved in accordance with the Law on Plant Protection (SG 91/1997), as amended, and the secondary legislation adopted under this Law, as amended.  Romania: 1. Plant protection products, including biological pesticides, of which the trade and distribution is regulated by Government Ordinance No. 4/1995 on the manufacture, trade and use of plant protection products to control diseases, pests and weeds in agriculture and forestry, as amended. 2. Dangerous substances and preparations covered by Government Emergency Ordinance No. 200/2000 on the classification, labelling and packaging of dangerous substances and preparations, approved by Law No. 451/2001, as well as by Government Decision No. 490/2002 for the approval of Methodological Norms for the application of Government Ordinance No. 200/2000, and by Government Decision No. 92/2003 for the approval of the methodological norms on the classification, labelling and packaging of dangerous substances and preparations.. 3. 32002 L 0083: Directive 2002/83/EC of the European Parliament and of the Council of 5 November 2002 concerning life assurance (OJ L 345, 19.12.2002, p. 1), as amended by:  32004 L 0066: Council Directive 2004/66/EC of 26.4.2004 (OJ L 168, 1.5.2004, p. 35),  32005 L 0001: Directive 2005/1/EC of the European Parliament and of the Council of 9.3.2005 (OJ L 79, 24.3.2005, p. 9),  32005 L 0068: Directive 2005/68/EC of the European Parliament and of the Council of 16.11.2005 (OJ L 323, 9.12.2005, p. 1); (a) In Article 6 (1)(a), the following is inserted between the entries for Belgium and the Czech Republic:  in the case of Bulgaria: Ã °Ã ºÃ Ã ¸Ã ¾Ã ½Ã µÃÃ ½Ã ¾ Ã ´ÃÃ Ã ¶Ã µÃ Ã Ã ²Ã ¾ , Ã ²Ã ·Ã °Ã ¸Ã ¼Ã ¾Ã ·Ã °Ã Ã ÃÃ °Ã Ã ¾Ã ²Ã °Ã Ã µÃ »Ã ½Ã ° Ã ºÃ ¾Ã ¾Ã ¿Ã µÃÃ °Ã Ã ¸Ã , ; and, between the entries for Portugal and Slovenia:  in the case of Romania: societÃ Ã £i pe acÃ £iuni , societÃ Ã £i mutuale ,; (b) in Article 18(3), the fourth indent is replaced by the following:  1 May 2004 for undertakings authorised in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia,; (c) in Article 18(3), the following is inserted after the fourth indent:  1 January 2007 for undertakings authorised in Bulgaria and Romania, and.